 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    LIUDMYLA IEGOROVA,                               No. 2:19-cv-1551 MCE AC (PS)
12                       Plaintiff,
13           v.                                        ORDER
14    JAMIE THOMPSON,
15                       Defendant.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On September 27, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within twenty-one days. ECF No. 3. Plaintiff has

22   not filed objections to the findings and recommendations.

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed September 27, 2019, (ECF No. 3) are

27   ADOPTED in full; and

28          2. Plaintiff’s request to proceeded in forma pauperis (ECF No. 2) is GRANTED but the
                                                       1
 1   complaint (ECF No. 1) is DISMISSED with prejudice because it fails to state a claim upon which
 2   relief can be granted. Leave to amend will not be granted because amendment would be futile.
 3          IT IS SO ORDERED.
 4   Dated: November 19, 2019

 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                    2
